EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend claims 1, 21 and 22 as follows:
	
Claim 1: Line 6 from bottom up, please REPLACE the phrase “output a result including a total” with “output a result including [[a]]the total”

Claim 21: Line 6 from bottom up, please REPLACE the phrase “output a result including a total” with “output a result including [[a]]the total”

Claim 22: Line 6 from bottom up, please REPLACE the phrase “output a result including a total” with “output a result including [[a]]the total”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art includes Driskell et al. (Driskell), US Patent No. 6,072,493.  
Driskell discloses a system and method for providing and analyzing information regarding the association of services with elements of an organization, wherein the system gathers information encoded in electronic form, organizes it into a services list, and correlates it with elements of an organization that are classified in and organizational hierarchy (Abstract).  Driskell further discloses the system allow a user to examine a selected elements at any level of the organizational hierarchy and obtain information regarding all associated services (Abstract).  Driskell further discloses the organizational hierarchy is displayed on a display device by displaying all organizational hierarchy information in an area of the display device, wherein the area is a frame, which is divided into two sub-frames: a top subframe (first editing region) and a bottom subframe (a second editing region), and the organizational hierarchy information is displayed within the top subframe (col. 3, lines 24-34).  Driskell further discloses arranging the services (a plurality of second items) associated with elements (a plurality of first items) of the organization into a services list, which is displayed in the bottom subframe (col. 3, lines 34-40).  Driskell further discloses correlating the elements of the organization with the services on the services list by correlating an element of the organization with each service that is associated with each service that is associated with that element (col. 3, line 40-48).  Driskell further discloses generating a signal (identification information) representing the selection of an element (first selected item) of the organization from the organizational hierarchy being displayed on the display device (col. 3, lines 49-60).  Driskell further discloses a number for each service (first subordinate item) that is associated with the selected element, and the number representing the number of applications of each service that is associated with the selected element of the organization, and displaying the usage fees (second subordinate item) for each service that is associated with the selected element of the organization (col. 3, lines 49-60).  Driskell further discloses a user can move through the services list from the highest level in the list to the lowest level in the list, and the user is using the drilling function to obtain more information about the services or products, and referring to the bottom-right quadrant D, this area produces a dynamic display of information corresponding to a category selected in quadrant C (Figure 3 and col. 10, lines 42-56). Driskell further discloses a query screen display provides a hierarchy grid including a hierarchical listing of the elements, members of departments of the customer’s organization, and a customer can query by entering a selected operand and appropriate values (col. 25, lines 6-38).  
Driskell does not disclose emit a notification in a case that the identification information is provided to the first item and the corresponding item is not arranged in the second editing region and not emit a notification in a case that the identification information is provided to the first item and the corresponding item is arranged in the second editing region. However, Driskell discloses providing a user context sensitive Help features in connection with the features, functions and screen displays used by the customer, and messages boxes may be provided to detail error conditions and corrective actions (col. 18, line 49 — col. 19, line 5). In addition, it would have been obvious to one of ordinary skill in the art to acknowledge that any system would not display a warning message if everything works correctly. Thus, the teaching of Driskell would imply emit a notification when the identification information is provided to the first item and the corresponding item is not arranged in the second editing region and not emit a notification in a case that the identification information is provided to the first item and the corresponding item is arranged in the second editing region”.

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “accept a set of a weight for the requirement item in the second editing region, and in a case that the weight is set for one of the requirement item in the extracted plan, multiply one of the attribute value for one of the approach items subordinating the requirement item by the weight to calculate the total of the attribute values”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177